Title: To Thomas Jefferson from James Oldham, 25 August 1807
From: Oldham, James
To: Jefferson, Thomas


                        
                            
                        sir
                            
                            Richmond August 25th. 1807.
                        
                        several weakes ago I inclosed to you my Acct. stateed as the one now enclosed the loss of Time has induced
                            me to beleive the former to be miscarried; if there be an error in the Acct you will be good enoughf to correct it, or
                            should you emagine the charges two high you will also be pleasd to state them at what you amegine reasonable which will be
                            perfectley satisfactory to me. I have onley stated them at the valuation heare which I beleive was mentioned in my Last. 
                  I
                            am Sir with Grait Respect your Obt. Servt.
                        
                            James Oldham
                            
                        
                        
                            P.S. I have Two good jobs of work on hand this season, my imployers the Last yeare prov’d very
                                unfaverable in payments, particularley Conl. Samel J: Cabell.
                        
                    